Exhibit 24(b)(8.30) First Amendment to Rule 22c-2 Agreement This First Amendment, executed as of April 29, 2013, and effective January 1, 2013 (the “Effective Date”), by and among ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, Reliastar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company, Systematized Benefits Administrators Inc. , and ING Institutional Plan Services, LLC (individually an “Intermediary” and collectively, the “Intermediaries”) and BlackRock Investments, LLC (“BRIL” or “Distributor”, successor distributor to BlackRock Distributors, Inc.) is made to the Rule 22c-2 Agreement, dated no later than April 16, 2007 and effective October 16, 2007 (the “Agreement”). All capitalized terms used in this Amendment and not defined herein shall have the same meaning ascribed to them in the Agreement. WHEREAS , the parties desire to add ING Institutional Plan Services, LLC (“ING Institutional”) as a party to the Agreement and to update the notice section; NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties, intending to be legally bound, agree as follows: 1. ING Institutional is hereby added to the Agreement as an Intermediary. 2. Section F of the Agreement is hereby deleted in its entirety and replaced as follows: 1. Except as otherwise provided, all notices and other communications hereunder shall be in writing and shall be sufficient if delivered by hand or if sent by confirmed facsimile or e-mail or by mail, postage prepaid, addressed: a. If to Intermediaries, to: ING U.S. Financial Services Attention: Jacqueline Salamon Address: One Orange Way, C2N Windsor, CT 06095-4774 Phone: 860-580-2841 Fax: 860-580-4897 Email: Jacqueline.Salamon@us.ing.com b. If to the Funds, to: BlackRock, Inc. 40 East 52 nd St New York, NY 10022 Attn: Shareholder, Transfer Agent & Distribution Services With copies to: BlackRock, Inc. Attn: General Counsel 40 East 52 nd Street New York, New York 10022 1 and BlackRock Investments, LLC Attn: Chief Compliance Officer 400 Howard Street San Francisco, CA 94105 2. Notices and other communications hereunder relating to Rule 22c-2 matters, including but not limited to requests for transaction information or instructions to restrict or prohibit further Covered Transactions, shall be in writing and shall be sufficient if sent as specified in Section F(1) above or by e-mail addressed: a. If to Intermediaries, to: Jacqueline.salamon@us.ing.com b. If to the Funds, to: mf-recom@blackrock.com 3. The parties may, by notice delivered or sent as specified in Section F(1) above, designate any future or different address to which subsequent notices shall be delivered or sent. Any notice shall be deemed given when received. 3. This Amendment may be executed in two or more counterparts, each of which shall be deemed to be an original, but all of which together shall constitute one and the same Amendment. 4. This Amendment and all the rights and obligations of the parties shall be governed by and construed under the laws of the State of New York without giving effect to the principles of conflicts of laws, and the provisions shall be continuous. 5. Except as modified hereby, all other terms and conditions of the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, Intermediaries and BRIL have caused this Amendment to be executed by their duly authorized officers as of the Effective Date. ING INSTITUTIONAL PLAN SERVICES, LLC By: /s/Lisa Gilarde Name: Lisa Gilarde Title: Vice President 2 ING LIFE INSURANCE AND ANNUITY COMPANY By: /s/Lisa Gilarde Name: Lisa Gilarde Title: Vice President ING NATIONAL TRUST By: /s/Gordon Elrod Name: Gordon Elrod Title: Asst. Vice President ING USA ANNUITY AND LIFE INSURANCE COMPANY By: /s/Lisa Gilarde Name: Lisa Gilarde Title: Vice President RELIASTAR LIFE INSURANCE COMPANY By: /s/Lisa Gilarde Name: Lisa Gilarde Title: Vice President RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK By: /s/Lisa Gilarde Name: Lisa Gilarde Title: Vice President SECURITY LIFE OF DENVER INSURANCE COMPANY By: /s/Lisa Gilarde Name: Lisa Gilarde Title: Vice President SYSTEMIZED BENEFITS ADMINISTRATORS INC By: /s/Lisa Gilarde Name: Lisa Gilarde Title: Vice President BLACKROCK INVESTMENTS, LLC By: /s/Lisa Hill Name: Title: 3
